Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      1 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      2 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      3 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      4 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      5 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      6 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      7 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      8 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc      Exhibit         Page      9 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      10 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      11 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      12 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      13 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      14 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      15 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      16 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      17 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      18 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      19 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      20 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      21 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      22 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      23 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      24 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      25 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      26 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      27 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      28 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      29 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      30 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      31 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      32 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      33 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      34 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      35 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      36 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      37 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      38 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      39 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      40 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      41 of 42
Case 19-10138 Doc     7-1 Filed 04/25/19 Entered        04/25/19 13:24:45
               Desc     Exhibit          Page      42 of 42
